SCHWARTZ, Judge
(specially concurring).
I concur in affirmance because the pertinent exclusion represents no more than an attempted restriction of UM coverage available to a class I insured which is invalidated by a long series of Florida decisions, which began with Mullis v. State Farm Mutual Automobile Ins. Co., 252 So.2d 229 (Fla.1971), interpreting Sec. 627.727(1), Fla.Stat. (1981) and its predecessors. As the court notes, the sole exception to this rule, which was involved in Reid v. State Farm Fire & Casualty Co., 352 So.2d 1172 (Fla.1978), is inapplicable to the present situation.